UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (98.6%)(a) Shares Value Airlines (0.9%) Cathay Pacific Airways, Ltd. (Hong Kong) 1,671,000 $4,230,118 Qantas Airways, Ltd. (Australia) (NON) 1,609,071 3,844,966 Automotive (2.6%) Dongfeng Motor Group Co., Ltd. (China) 3,106,000 5,457,557 Fiat Industrial SpA (Italy) (NON) 233,224 3,157,156 Fiat SpA (Italy) 233,224 2,270,831 Ford Motor Co. (NON) 123,600 1,971,420 Kia Motors Corp. (South Korea) 96,946 4,731,398 Nissan Motor Co., Ltd. (Japan) 624,200 6,300,643 Banking (7.8%) Banco Santander Brasil (Unit) (Brazil) 1,075,700 12,474,971 BNP Paribas SA (France) 99,131 7,411,279 Bond Street Holdings, LLC 144A Class A (F)(NON) 138,315 2,828,542 JPMorgan Chase & Co. 331,000 14,875,140 Sberbank OJSC (Russia) (NON) 2,072,648 7,246,462 Wells Fargo & Co. 850,272 27,565,818 Broadcasting (0.4%) Fuji Media Holdings, Inc. (Japan) 2,426 3,763,915 Cable television (1.0%) DIRECTV Class A (NON) 210,600 8,927,334 Chemicals (5.6%) Agrium, Inc. (Canada) 52,600 4,647,944 Ashland, Inc. 234,680 13,625,521 BASF SE (Germany) 81,797 6,295,155 CF Industries Holdings, Inc. 16,200 2,187,648 Honam Petrochemical Corp. (South Korea) 65,178 21,092,082 Nitto Denko Corp. (Japan) 74,000 3,682,178 Commercial and consumer services (1.7%) Bureau Veritas SA (France) 23,205 1,686,484 Compass Group PLC (United Kingdom) 1,217,507 10,830,812 GS Holdings (South Korea) 42,747 3,191,748 Communications equipment (0.8%) Research in Motion, Ltd. (Canada) (NON) 122,000 7,188,154 Conglomerates (2.0%) Mitsui & Co., Ltd. (Japan) 650,300 10,915,581 Vivendi (France) 264,931 7,589,604 Consumer (1.2%) Christian Dior SA (France) 19,073 2,620,942 LVMH Moet Hennessy Louis Vuitton SA (France) 52,856 8,249,131 Consumer finance (2.7%) Capital One Financial Corp. 522,300 25,153,968 Consumer goods (0.6%) Reckitt Benckiser Group PLC (United Kingdom) 95,982 5,218,983 Consumer services (0.6%) Avis Budget Group, Inc. (NON) 367,761 5,089,812 Distribution (1.0%) W.W. Grainger, Inc. 68,000 8,939,960 Electrical equipment (2.4%) Mitsubishi Electric Corp. (Japan) 2,047,000 22,551,573 Electronics (3.1%) Asustek Computer, Inc. (Taiwan) 195,000 1,751,096 Garmin, Ltd. (S) 53,000 1,633,990 HTC Corp. (Taiwan) 167,000 5,583,121 Radiant Opto-Electronics Corp. (Taiwan) 1,985,000 4,331,744 Samsung Electronics Co., Ltd. (South Korea) 7,870 6,915,312 Vishay Intertechnology, Inc. (NON) 480,968 7,935,972 Energy (oil field) (1.5%) National Oilwell Varco, Inc. 82,600 6,104,140 Oceaneering International, Inc. (NON) 99,020 7,647,315 Energy (other) (0.6%) GT Solar International, Inc. (NON) (S) 534,000 5,898,030 Engineering and construction (1.0%) Aveng, Ltd. (South Africa) 922,289 4,880,421 KBR, Inc. 148,400 4,763,640 Financial (0.6%) Criteria Caixacorp SA (Spain) 767,216 5,294,707 Food (0.9%) Corn Products International, Inc. 176,700 8,151,171 Forest products and packaging (2.8%) Domtar Corp. (Canada) 289,312 25,439,204 Gaming and lottery (0.5%) Sankyo Co., Ltd. (Japan) 81,500 4,522,256 Health-care services (4.1%) Aetna, Inc. 713,249 23,494,422 UnitedHealth Group, Inc. 339,400 13,932,370 Insurance (4.6%) Allied World Assurance Company Holdings, Ltd. 44,100 2,660,553 Aviva PLC (United Kingdom) 1,232,919 8,805,422 AXA SA (France) 904,905 19,156,095 Hartford Financial Services Group, Inc. (The) 162,700 4,519,806 ING Groep NV ADR (Netherlands) (NON) 231,500 2,636,785 Prudential Financial, Inc. 80,000 4,920,800 Lodging/Tourism (0.2%) Kangwon Land, Inc. (South Korea) 68,380 1,573,125 Machinery (1.2%) ANDRITZ AG (Austria) 46,929 4,007,948 Kone OYJ Class B (Finland) (NON) 133,226 7,260,459 Metals (3.2%) BHP Billiton, Ltd. (Australia) 89,641 3,986,776 Fortescue Metals Group, Ltd. (Australia) (NON) 1,661,800 10,672,839 Freeport-McMoRan Copper & Gold, Inc. Class B 37,400 4,067,250 Rio Tinto PLC (United Kingdom) 162,792 11,243,407 Oil and gas (12.3%) Chevron Corp. 324,139 30,770,515 CNOOC, Ltd. (China) 901,000 2,005,529 Gazprom OAO (Russia) 2,573,875 16,996,892 Lukoil OAO ADR (Russia) 203,951 12,522,492 Marathon Oil Corp. 328,400 15,007,880 Nexen, Inc. (Canada) 204,596 5,139,422 Oil States International, Inc. (NON) 94,000 6,369,440 OMV AG (Austria) 65,091 2,885,503 Petroleo Brasileiro SA ADR (Preference) (Brazil) 96,400 3,205,300 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,405,815 Sunoco, Inc. 152,300 6,465,135 Surgutneftegaz ADR (Russia) 483,303 5,366,237 Tatneft 144A ADR (Russia) (S) 135,764 4,830,020 Pharmaceuticals (7.0%) Astellas Pharma, Inc. (Japan) 230,000 8,777,829 AstraZeneca PLC (United Kingdom) 110,065 5,347,322 Eli Lilly & Co. 231,600 8,052,732 Forest Laboratories, Inc. (NON) 58,800 1,896,888 Pfizer, Inc. 1,436,263 26,168,712 Sanofi-Aventis (France) 212,386 14,492,695 Publishing (1.9%) R. R. Donnelley & Sons Co. 990,600 17,553,432 Railroads (2.5%) Canadian National Railway Co. (Canada) 346,600 23,502,471 Real estate (1.4%) CommonWealth REIT (R) 128,360 3,423,361 Hongkong Land Holdings, Ltd. (Hong Kong) 1,361,000 9,585,244 Regional Bells (1.4%) Verizon Communications, Inc. 374,700 13,346,814 Retail (2.5%) Coach, Inc. 155,991 8,437,553 Industria de Diseno Textil (Inditex) SA (Spain) 131,986 9,980,542 Kingfisher PLC (United Kingdom) 1,114,217 4,496,418 Semiconductor (1.5%) Jusung Engineering Co., Ltd. (South Korea) (NON) 305,113 5,473,264 Macronix International Co., Ltd. (Taiwan) 10,709,159 8,246,002 Shipping (0.4%) Seino Holdings Co., Ltd. (Japan) 570,000 3,957,006 Software (4.3%) Intuit, Inc. (NON) 91,389 4,288,886 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 164,317 5,406,029 Microsoft Corp. 1,086,390 30,120,163 Technology services (1.8%) Accenture PLC Class A 272,900 14,046,163 Computer Sciences Corp. 48,700 2,595,223 Telecommunications (1.9%) China Mobile, Ltd. (China) 1,106,500 10,874,335 Telecity Group PLC (United Kingdom) (NON) 819,988 6,437,422 Telephone (1.4%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 285,300 13,267,014 Tobacco (2.5%) Philip Morris International, Inc. 399,700 22,878,828 Trucks and parts (0.2%) Autoliv, Inc. (Sweden) 27,600 2,119,680 Total common stocks (cost $824,682,818) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $334,287 $365,740 U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 (i) 104,201 113,168 Total U.S. treasury obligations (cost $478,908) SHORT-TERM INVESTMENTS (3.1%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 8,988,375 $8,988,375 Putnam Money Market Liquidity Fund 0.17% (e) 17,482,587 17,482,587 SSgA Prime Money Market Fund 0.14% (i) (P) 520,000 520,000 U.S. Treasury Bills for effective yields ranging from 0.26% to 0.31%, March 10, 2011 (SEGSF) $1,840,000 1,839,450 Total short-term investments (cost $28,830,412) TOTAL INVESTMENTS Total investments (cost $853,992,138) (b) FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $307,682,973) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/16/11 $7,475,872 $7,626,631 $(150,759) British Pound Sell 2/16/11 106,389 102,834 (3,555) Canadian Dollar Buy 2/16/11 352,886 355,992 (3,106) Euro Sell 2/16/11 1,790,644 1,748,267 (42,377) Norwegian Krone Sell 2/16/11 3,224,678 3,199,588 (25,090) Swedish Krona Sell 2/16/11 420,465 405,165 (15,300) Swiss Franc Buy 2/16/11 10,777,895 10,904,246 (126,351) Barclays Bank PLC British Pound Buy 2/16/11 11,735,104 11,346,651 388,453 Euro Sell 2/16/11 504,688 492,947 (11,741) Hong Kong Dollar Sell 2/16/11 8,528,531 8,557,817 29,286 Japanese Yen Sell 2/16/11 1,087,426 1,094,068 6,642 Norwegian Krone Buy 2/16/11 39,954 39,640 314 Swedish Krona Buy 2/16/11 4,142,070 3,988,241 153,829 Swiss Franc Buy 2/16/11 1,761,783 1,782,379 (20,596) Citibank, N.A. Australian Dollar Buy 2/16/11 1,771,217 1,805,477 (34,260) British Pound Sell 2/16/11 3,144,871 3,039,749 (105,122) Canadian Dollar Buy 2/16/11 2,665,117 2,691,718 (26,601) Danish Krone Buy 2/16/11 4,326,907 4,262,073 64,834 Euro Sell 2/16/11 9,671,502 9,538,822 (132,680) Hong Kong Dollar Sell 2/16/11 381,967 383,225 1,258 Norwegian Krone Sell 2/16/11 2,477,747 2,458,638 (19,109) Singapore Dollar Sell 2/16/11 1,147,800 1,137,809 (9,991) Swedish Krona Sell 2/16/11 955,931 921,379 (34,552) Swiss Franc Buy 2/16/11 165,442 167,358 (1,916) Credit Suisse AG Australian Dollar Buy 2/16/11 1,277,558 1,303,110 (25,552) British Pound Buy 2/16/11 1,538,788 1,486,915 51,873 Canadian Dollar Buy 2/16/11 1,377,493 1,391,116 (13,623) Euro Sell 2/16/11 144,725 141,357 (3,368) Japanese Yen Buy 2/16/11 6,022,648 6,057,726 (35,078) Norwegian Krone Sell 2/16/11 2,113,094 2,096,456 (16,638) Swedish Krona Buy 2/16/11 77,943 75,049 2,894 Swiss Franc Buy 2/16/11 9,597,439 9,708,493 (111,054) Deutsche Bank AG Canadian Dollar Sell 2/16/11 762,189 769,293 7,104 Euro Buy 2/16/11 1,240,772 1,212,342 28,430 Swedish Krona Buy 2/16/11 1,392,918 1,340,688 52,230 Swiss Franc Buy 2/16/11 1,161,274 1,175,165 (13,891) Goldman Sachs International Australian Dollar Buy 2/16/11 5,239,074 5,340,253 (101,179) British Pound Buy 2/16/11 208,291 201,317 6,974 Euro Sell 2/16/11 3,928,517 3,836,250 (92,267) Japanese Yen Buy 2/16/11 260,791 262,311 (1,520) Norwegian Krone Sell 2/16/11 5,116,279 5,073,859 (42,420) Swedish Krona Buy 2/16/11 1,430,735 1,378,382 52,353 HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 974,174 993,565 (19,391) British Pound Sell 2/16/11 2,901,972 2,895,964 (6,008) Euro Sell 2/16/11 6,393,220 6,243,508 (149,712) Hong Kong Dollar Sell 2/16/11 4,549,391 4,564,484 15,093 Norwegian Krone Buy 2/16/11 1,578,196 1,564,857 13,339 Swiss Franc Sell 2/16/11 912,952 923,456 10,504 JPMorgan Chase Bank, N.A. Australian Dollar Sell 2/16/11 1,066,374 1,087,435 21,061 British Pound Buy 2/16/11 11,488,039 11,104,322 383,717 Canadian Dollar Buy 2/16/11 778,965 786,812 (7,847) Euro Buy 2/16/11 274,936 268,437 6,499 Hong Kong Dollar Buy 2/16/11 674,148 676,428 (2,280) Japanese Yen Sell 2/16/11 258,848 259,107 259 Norwegian Krone Buy 2/16/11 664,947 659,230 5,717 Singapore Dollar Buy 2/16/11 7,960,989 7,887,663 73,326 Swedish Krona Sell 2/16/11 332,216 319,730 (12,486) Swiss Franc Buy 2/16/11 443,546 448,649 (5,103) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 932,157 950,323 (18,166) British Pound Buy 2/16/11 6,145,540 5,940,616 204,924 Canadian Dollar Sell 2/16/11 1,286,126 1,298,649 12,523 Euro Sell 2/16/11 6,180,582 6,036,482 (144,100) Israeli Shekel Buy 2/16/11 1,144,153 1,196,143 (51,990) Japanese Yen Sell 2/16/11 26,982,431 26,818,553 (163,878) Swedish Krona Buy 2/16/11 2,081,450 2,003,162 78,288 Swiss Franc Buy 2/16/11 6,583,871 6,661,055 (77,184) State Street Bank and Trust Co. Australian Dollar Sell 2/16/11 3,518,737 3,586,939 68,202 Canadian Dollar Buy 2/16/11 70,997 71,733 (736) Euro Sell 2/16/11 7,436,552 7,263,929 (172,623) Israeli Shekel Buy 2/16/11 1,144,180 1,197,614 (53,434) Norwegian Krone Sell 2/16/11 3,360,037 3,333,608 (26,429) Swedish Krona Buy 2/16/11 6,468,353 6,232,073 236,280 UBS AG Australian Dollar Sell 2/16/11 3,053,754 3,102,424 48,670 British Pound Buy 2/16/11 10,344,523 9,999,647 344,876 Canadian Dollar Buy 2/16/11 1,000,243 1,010,124 (9,881) Euro Buy 2/16/11 7,786,794 7,666,040 120,754 Israeli Shekel Buy 2/16/11 1,144,180 1,196,542 (52,362) Norwegian Krone Buy 2/16/11 17,392,955 17,252,240 140,715 Swedish Krona Sell 2/16/11 199,562 192,150 (7,412) Swiss Franc Buy 2/16/11 4,277,116 4,328,092 (50,976) Westpac Banking Corp. Australian Dollar Buy 2/16/11 7,486,525 7,621,898 (135,373) British Pound Buy 2/16/11 2,726,366 2,634,749 91,617 Canadian Dollar Buy 2/16/11 2,828,079 2,856,869 (28,790) Euro Sell 2/16/11 11,508,151 11,297,191 (210,960) Japanese Yen Buy 2/16/11 4,322,694 4,349,685 (26,991) Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $923,656,906. (b) The aggregate identified cost on a tax basis is $854,358,554, resulting in gross unrealized appreciation and depreciation of $121,384,246 and $36,086,266, respectively, or net unrealized appreciation of $85,297,980. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,795,875. The fund received cash collateral of $8,988,375 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,902 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $81,187,104 and $87,167,115, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,390,109 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 47.1% Japan 8.4 Canada 7.1 France 6.6 United Kingdom 5.6 Russia 5.1 South Korea 4.6 Taiwan 2.1 Hong Kong 2.1 Australia 2.0 China 2.0 Brazil 1.9 Spain 1.6 Finland 0.8 Austria 0.7 Germany 0.7 Italy 0.6 South Africa 0.5 Netherlands 0.3 Sweden 0.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $314,851 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,599,536 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $872,913. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $49,967,567 $56,972,437 $ Capital goods 6,883,320 38,700,401 Communication services 22,274,148 30,578,771 Conglomerates 18,505,185 Consumer cyclicals 27,962,405 72,832,958 Consumer staples 45,059,771 5,218,983 Energy 89,012,992 44,606,673 Financials 98,231,202 57,499,209 2,828,542 Health care 73,545,124 28,617,846 Technology 73,214,580 32,300,539 Transportation 23,502,471 12,032,090 Total common stocks U.S. Treasury obligations 478,908 Short-term investments 18,002,587 10,827,825 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $69,030 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,722,838 $2,653,808 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
